DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 22, 28, have been amended.
Claim 19 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 17, 21,  22, 23, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz et al.(EP1858206) in view of Tanaka et al.(US 20140154971).

Regarding claim 15, Luz teaches a control unit for a vehicle, comprising: an interface configured for exchange of data with a sensor, an actuator, and/or a processing unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”));
and a data memory in which a first list having multiple first reference numbers is stored ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), at least one datum of a sensor or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a data transmission or a monitoring of the data transmission being stored for each of the second reference numbers ([0014] “In addition to the internal events, externally induced events may occur which necessitate a change of state of the data buses 3, 4, 5. Such an external event may be, for example, the opening of a door of the motor vehicle 1 by a person. This opening of the door is detected by the door lock sensor, so that, for example, the interior lighting can be switched on. The required, previously deactivated data buses must therefore be activated”),
 each of the first reference numbers being allocated via a modifiable allocation to a second reference number of the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”);
 wherein the control unit is configured to receive and/or transmit the data of a first reference number of the first reference numbers in accordance with the parameter of the data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).
Luz does not explicitly teach , and wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type, and/or a data accuracy.
However, Tanaka teaches , and wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type ([0053] “The control unit 10 stores corresponding specific measured values, calculated values, control values, or the like in the database 11 according to data type such as "wheel speed", based on the received data”, Fig. 3 “Data Type”, Examiner’s Note: Tanaka is mapped to the alternative form of claim limitation “data type”), and/or a data accuracy.
Both Luz and Tanaka are about update the state of the operating state of vehicle and using list to store information.  Tanaka remarks about storing information based on data type.It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to access the data easier.

Regarding claim 22, Luz teaches a method for adjusting at least one parameter of a data transmission of a control unit for a vehicle, the control unit having an interface for exchange of data from a sensor or an actuator with a processing unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”)),
 a first list with multiple first reference numbers being stored in a data memory of the control unit ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)),
 at least one datum of a sensor and/or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a predefined data transmission or data monitoring being allocated to the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”),
 the method comprising: allocating a first reference number of the first reference numbers to a second reference number of the second reference numbers upon receipt of a predefined control command ([0015] “The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14”);
 and receiving the data of the first reference number and/or transmitting the data of the first reference number in accordance with the predefined data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”)
Luz does not explicitly teach wherein each of the first reference numbers has at least one of the following features: a transmission direction, and/or a data type, and/or a data accuracy.
However, Tanaka teaches wherein each of the first reference numbers has at least one of the following features: a transmission direction, and/or a data type ([0053] “The control unit 10 stores corresponding specific measured values, calculated values, control values, or the like in the database 11 according to data type such as "wheel speed", based on the received data”, Fig. 3 “Data Type”, Examiner’s Note: Tanaka is mapped to the alternative form of claim limitation “data type”), and/or a data accuracy.
Both Luz and Tanaka are about update the state of the operating state of vehicle and using list to store information.  Tanaka remarks about storing information based on data type.
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to access the data easier.

Regarding claim 28, Luz teaches a non-transitory computer-readable storage medium on which is stored a computer including commands for adjusting at least one parameter of a data transmission of a control unit for a vehicle ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”),
 the control unit having an interface for exchange of data from a sensor or an actuator with a processing unit unit ([0011] “The data buses 3, 4, 5 are interconnected by means of a control device according to the invention for controlling network segments. The control device is a so-called gateway 6. The gateway 6 serves as an interface between the data buses 3, 4, 5. The data buses 3, 4, 5 can be installed in different parts of the motor vehicle. Data and signals are transmitted via the data buses 3, 4, 5. By means of the gateway 6 data and signals between the individual data buses 3, 4, 5 implemented and forwarded. The gateway 6 coordinates and controls the communication between the data buses 3, 4, 5. The data buses 3, 4, 5 are here so-called CAN buses”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”)),
 a first list with multiple first reference numbers being stored in a data memory of the control unit ([0013] “The gateway 6 contains a memory 14, in which the conditions are stored. Relationships are described with the conditions, how and when, in particular in which order, the data buses 3, 4, 5 are activated and deactivated”, [0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)),
 at least one datum of a sensor and/or an actuator being allocated to each of the first reference numbers (“[0003] “Such components may be, for example, a car radio, a generator, actuators, sensors, control devices, etc.”, [0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”),
 and a list with second reference numbers being stored in the data memory ([0014] “The subsequent states in Column 5 is followed, in particular, by the occurrence of an internal event occurring within the motor vehicle 1, on the output states in column 1. The occurrence of the internal events is transmitted to the gateway 6 via the data bus system 2, so that the gateway 6 starts from an existing state according to column 1 sets the predefined according to column 5 subsequent state”, Examiner Note: Second list is analogous to existing list (column 5)),
 at least one parameter of a predefined data transmission or data monitoring being allocated to the second reference numbers ([0015] “it may be advantageous or necessary to change the assignment of the following states in column 5 to the initial states in column 1. This is possible according to the invention in a simple manner. The list of conditions for activating and deactivating the data buses 3, 4, 5 stored in the memory 14 can therefore be changed. For the sake of simplicity, the column 5 is completely or partially replaced or you Content changed appropriately”),
 the commands, when executed by a computer, causing the computer to perform: allocating a first reference number of the first reference numbers to a second reference number of the second reference numbers upon receipt of a predefined control command ([0015] “The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14”);
 and receiving the data of the first reference number and/or transmitting the data of the first reference number in accordance with the predefined data transmission of the allocated second reference number ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”)
Luz does not explicitly teach wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type, and/or a data accuracy.
However, Tanaka teaches wherein the first reference number has at least one of the following features: a transmission direction, and/or a data type, and/or a data accuracy ([0053] “The control unit 10 stores corresponding specific measured values, calculated values, control values, or the like in the database 11 according to data type such as "wheel speed", based on the received data”, Fig. 3 “Data Type”, Examiner’s Note: Tanaka is mapped to the alternative form of claim limitation “data type”).
Both Luz and Tanaka are about update the state of the operating state of vehicle and using list to store information.  Tanaka remarks about storing information based on data type.
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to access the data easier.

Regarding claim 16, Luz teaches wherein the control unit is configured to modify the allocation between the first reference number and the second reference number when predefined control data are received ([0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14. The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14. Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 17, Luz teaches wherein the control unit is configured to implement a specification and/or a modification of the allocation between the first reference number and the second reference number after receipt of a diagnosis control command ([0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 21, Luz teaches wherein at least a portion of the first reference numbers is allocated to a data port of a data protocol in each case (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0011] “The data buses 3, 4, 5 are here so-called CAN buses. But it is also possible in the data bus system 2 in addition to or as an alternative to the CAN buses 3, 4, 5 other bus types, such. As MOST or FlexRay data bus types to use”), and the control unit is configured to receive and/or transmit the data of the first reference number via the allocated data port of the data protocol (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 23, Luz teaches wherein upon the receipt of a control command in the form of a predefined diagnosis command, an allocation between a first reference number of the first reference numbers and a second reference number of the second reference numbers is implemented or modified ([0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Regarding claim 25, Luz does not explicitly teach wherein each of the first reference numbers has at least one of the following features: a transmission direction, and/or a data type, and/or a data name, and/or a data accuracy.
However, Tanaka teaches wherein each of the first reference numbers has at least one of the following features: a transmission direction, and/or a data type ([0053] “The control unit 10 stores corresponding specific measured values, calculated values, control values, or the like in the database 11 according to data type such as "wheel speed", based on the received data”, Fig. 3 “Data Type”), and/or a data name, and/or a data accuracy.
It would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Luz to incorporate the teachings of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to categorize the data.


Regarding claim 27, Luz teaches wherein at least a portion of the first reference numbers is allocated to a data port of a data protocol in each case (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0011] “The data buses 3, 4, 5 are here so-called CAN buses. But it is also possible in the data bus system 2 in addition to or as an alternative to the CAN buses 3, 4, 5 other bus types, such. As MOST or FlexRay data bus types to use”),
 and the data and/or signals of a first reference number of the first reference numbers are received and/or transmitted via the allocated data port of the data protocol (Table 1 “Bus 5-3”, [0005] “The device is designed such that it controls the activation or deactivation of the network segments in dependence on the predetermined conditions and the conditions are changeable. The device is therefore designed to allow and enable the changing of conditions”, [0015] “The gateway 6 is therefore connected to an interface 15 of the data bus system 2. The interface 15 is an interface for connecting an external control device. 1, such a control device is shown, which is a test device 16 here. The test device 16 is connected to the interface 15 and can transmit data to the data bus system 2, in particular to the gateway 6. Such data are here parameters for a change in the content of the column 5 of the list stored in the memory 14 … Changing the assignment of the sequence states to the output states and loading the data from the test device 16 into the data bus system 2 can advantageously take place during runtime or operation of the data bus system 2 and the gateway 6”).

Claim(s) 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz in view of Tanaka as applied to claims 15, 16, 17, 21,  22, 23, 25, 27, 28 above, and further in view of Amano et al.(US 20180218158 herein after Amano).

Regarding claim 18, 24, Luz and Tanaka does not teach wherein the data transmission of the second reference number has at least one of the following parameters: a network frame ID, and/or a frame start bit, and/or a network type, and/or a network resolution.
However, Amano teaches wherein the data transmission of the second reference number has at least one of the following parameters: a network frame ID (Fig. 6 “Message ID”, [0089]  “the attack procedure information includes, for example, the content and the message ID of a transmission message (a frame to be sent for attack to evaluate a function to be evaluated)”), and/or a frame start bit, and/or a network type, and/or a network resolution.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Tanaka to incorporate the teachings of Amano. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data analysis.

Claim(s) 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luz in view of Tanaka as applied to claims 15, 16, 17, 21,  22, 23, 25, 27, 28  above, and further in view of Honda et al.(US 2018/0162295 herein after Honda).

Regarding claim 20, Luz teaches wherein the first reference numbers are stored in the memory ([0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), and the second reference numbers modifiable via external control signals ([0015] “The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14”).
Luz and Tanaka does not teach stored in a protected area of the memory, are stored in an area of the memory that is modifiable.
However, Honda teaches stored in a protected area of the memory ([0047] “The mask ROM 11 is a non-volatile memory element which cannot rewrite stored information (such as program and data)”), are stored in an area of the memory that is modifiable ([0048] “The EEPROM 12 is a non-volatile memory element capable of rewriting data. According to the present embodiment, the application program 12a to be executed by the processing unit 10 is stored in the EEPROM 12”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Tanaka to incorporate the teachings of Honda. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of system.

	Regarding claim 26, Luz teaches wherein the first reference numbers and the data and/or signals allocated to the first reference numbers are stored via received control commands ([0014] “The conditions are stored in the memory 14 for the sake of simplicity in the form of a list. Table 1 shows an example of such a list … The states in column 1 therefore represent initial states”, Examiner Note: First list is analogous to initial list (column 1)), and the second reference numbers are stored via received control signals ([0015] “The parameters supplied by the test device 16 are transmitted to the gateway 6, so that the latter can make a corresponding change in the stored list with the conditions for activating and deactivating the data buses 3, 4, 5. It is also possible to load a new column 5 or a completely new list from the test device 16 and store it in the memory 14”).
	Luz and Tanaka does not teach stored without the possibility of being modified, stored in a modifiable manner.
	However, Honda teaches stored without the possibility of being modified ([0047] “The mask ROM 11 is a non-volatile memory element which cannot rewrite stored information (such as program and data)”), stored in a modifiable manner ([0048] “The EEPROM 12 is a non-volatile memory element capable of rewriting data. According to the present embodiment, the application program 12a to be executed by the processing unit 10 is stored in the EEPROM 12”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Luz and Tanaka to incorporate the teachings of Honda. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411